UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


No. 98-2247

DEE W. KILPATRICK,                                             APPELLANT ,

               V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


                    Before HOLDAWAY, STEINBERG, and GREENE, Judges.

                                             ORDER

       The appellant, through counsel, seeks review of an August 24, 1998, Board of Veterans'
Appeals decision that denied his claim, by virtue of his receiving compensation under 38 U.S.C.
§ 1151, for Department of Veterans Affairs (VA) financial assistance in the purchase of special
adaptive housing or a special home-adaptation grant, and financial assistance in the purchase of an
automobile and adaptive automobile equipment or adaptive automobile equipment only. Record
at 3. On March 21, 2000, the Court ordered the Secretary to file a supplemental brief and authorized
the appellant to file a supplemental reply brief. The Secretary responded on October 13, 2000, and
the appellant filed a supplemental reply brief on October 30, 2000.

        In their responses to the Court's March 2000 order, both parties present arguments as to
whether VA Gen. Coun. Prec. 24-97 (July 3, 1997) contains a reasonable interpretation of
section 1151. Yet, neither party discusses (1) the legislative history of that statutory provision or of
any other statutory provision relating to the appellant's claims for ancillary benefits under chapters
21, 23, and 39 of title 38, U.S. Code, in terms of any connection between section 1151 and such
potential ancillary benefits as provided for in those other statutory provisions, or (2) any pertinent
regulatory history regarding those statutory provisions and any such connection. Similarly, VA Gen.
Coun. Prec. 24-97 also contains no such discussion.

       Upon consideration of the foregoing, it is

       ORDERED that, not later than 30 days after the date of this order, the Secretary file, and
serve on the appellant, a supplemental brief that addresses the legislative and regulatory history
matters described above. It is further

       ORDERED that, not later than 30 days after service of the Secretary's supplemental brief, the
appellant file a supplemental brief in response to the Secretary's supplemental brief and to this order.

DATED: May 25, 2001                                            PER CURIAM.